MEMORANDUM OF DECISION
The defendant was convicted of robbery, 17-A M.R.S.A. § 651, aggravated assault, *31617-A M.R.S.A. § 208, and three counts of gross sexual misconduct, 17-A M.R.S.A. § 253, following a jury trial in Superior Court (Somerset County). On appeal, the defendant argues that the presiding justice erred in ruling that an incriminating statement by the defendant was given to the police voluntarily in a noncustodial setting.
We conclude that the record amply supports the presiding justice’s rationally finding that the defendant’s statement was, beyond a reasonable doubt, voluntary, State v. Collins, Me., 297 A.2d 620 (1972), and that, on the preponderance of the evidence, there was no custodial interrogation. State v. Bleyl, Me., 435 A.2d 1349 (1981).
Although the record reveals a consolidation at trial of counts two, three and four, the judgment and docket entries appear to describe three separate convictions. We direct the correction of the judgment form and docket to reflect a single conviction of aggravated assault.
The entry is:
Superior Court directed to correct the judgment form and docket to reflect a single conviction of aggravated assault.
Judgment as corrected affirmed.